On Rehearing.
McEnery J.
In this case an application is made that the decree be “simplified so as to make it clear that it applies solely to glove contests, and does not affect the charter, liquidation or other management of petitioner.”
The first decree, 46 An. 955, left the club in possession of its charter and franchise, free from the demand for its liquidation or-an interference with its management. The case was remanded' solely for the purpose of retrial as to the character of the glove contests permitted by the defendant club.
We will, to settle all doubts, amend our decree, in accordance with, the request of the defendant’s counsel.
It is therefore ordered' that the decree heretofore rendered’ in this ease be amended so that the injunction be perpetuated only as to the character of the glove contests described in the opinion.. No costs to follow this amendment.